UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (Date of earliest event reported) : September 5, 2014 Omega Protein Corporation (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 001-14003 (Commission File Number)) 76-0562134 (IRS Employer Identification No.) 2105 CityWest Boulevard, Suite 500 Houston, Texas 77042 (Address of principal executive offices, including zip code) (713) 623-0060 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation ofthe registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 1.01Entry into a Material Definitive Agreement. Share Purchase Agreement On September 5, 2014, Omega Protein Corporation (the “ Company ”) and 101264205 Saskatchewan Ltd., a wholly owned subsidiary of the Company (“ Buyer ”), entered into a Share Purchase Agreement (the “ Purchase Agreement ”) with Westbridge Capital Ltd. (“ Westbridge ”), Soren Oberg (together with Westbridge, the “ Non-Management Sellers ”), Cameron Kupper (“ Kupper ”), Starla Theriault (“ Theriault ”), JD-PRMiM Holdings Ltd. (“ JD-PRMiM ”), Montevideo Holdings Ltd. (“ Montevideo ”), Vitaefit BV (together with Kupper, Theriault, JD-PRMiM, and Montevideo, the “ Management Sellers ” and, together with the Non-Management Sellers, the “ Sellers ”), Joe Vidal (“ Vidal ”) and Johan Kamphuis (together with Vidal, the “ Principals ”), to acquire through Buyer all of the issued and outstanding equity of Bioriginal Food & Science Corp., a corporation incorporated under the laws of the Province of Saskatchewan (“ Bioriginal ”). The acquisition closed on September 5 , 2014 with Bioriginal becoming a wholly owned subsidiary of the Company. Under the terms of the Purchase Agreement, Buyer paid an aggregate purchase price of $70.5 million, plus an estimated working capital adjustment of $0.7 million, to the Sellers as follows: (i) $46.5 million in cash to the Sellers, (ii) assumption of approximately $21.5 million of Bioriginal’s indebtedness, and (iii) issuance of 238,377 shares of restricted common stock of the Company valued at approximately $3.2 million (based on a 30-day average closing price) to the Management Sellers. The restrictions on the shares will terminate, with certain exceptions, on the third anniversary of the closing date and are subject to the terms and conditions of the Purchase Agreement. The Purchase Agreement also provides for a performance-based earn-out amount of up to a maximum of $8.1 million to be paid in September 2017 to the Management Sellers for achieving or exceeding certain adjusted EBITDA targets for Bioriginal during calendar years 2014 through 2016. (The above amounts have been converted from Canadian dollars in the Purchase Agreement to U.S. dollars for purposes of this Report at a rate of $0.92 U.S. dollars to $1.00 Canadian dollar.) The Company relied on Regulation S of the Securities Act of 1933, as amended, as the basis for exemption from registration of the common stock of the Company issued pursuant to the Purchase Agreement. Each of the Management Sellers was not a “U.S. Person” as defined in Rule 902 of Regulation S. Moreover, all issuances were pursuant to privately negotiated transactions and not pursuant to public solicitations. The parties have made customary representations, warranties and covenants in the Purchase Agreement, including the agreement of the Management Sellers and the Principals, for a period of five years after the closing date, to not engage in, own or work for any business that is in competition with the business of Bioriginal as of the closing date with respect to the manufacturing, production, marketing, distribution and sales of nutritional ingredients, including specialty oils and essential fatty acids. 2 The Purchase Agreement is not intended to be a source of factual, business or operational information about any of the parties thereto. The representations and warranties contained in the Purchase Agreement were made only for purposes of such Purchase Agreement, were made as of specific dates, are solely for the benefit of the parties to such Purchase Agreement, and may be subject to limitations agreed between those parties, including being qualified by disclosures between those parties. The representations and warranties in the Purchase Agreement may have been made to allocate risks among the parties thereto, including where the parties do not have complete knowledge of all facts, instead of establishing matters as facts. Furthermore, those representations and warranties may be subject to standards of materiality applicable to the contracting parties that differ from those applicable to investors. Accordingly, investors and security holders should not rely on such representations and warranties as characterizations of the actual state of facts or circumstances. Moreover, information concerning the subject matter of such representations and warranties may change after the date of the Purchase Agreement, which subsequent information may or may not be fully reflected in the Company’s public disclosures. The Purchase Agreement is attached hereto as Exhibit 2.1 and is incorporated herein by reference. The description of the Purchase Agreement set forth above does not purport to be complete and is qualified in its entirety by reference to the provisions of the Purchase Agreement. The Purchase Agreement is filed herewith to provide investors with information regarding its terms and is not intended to provide any other factual information about the parties thereto. Loan Agreement Amendment Effective as of September 5, 2014, the Company and Omega Protein, Inc., a Virginia corporation and a Company subsidiary (“
